Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application 62/533,702 dated 7/18/2017, and foreign priority under 35 U.S.C. 119(a)-(d) of EP17183432.8, filed in EPO on 7/27/2017, and PCT/EP2018/068909, filed in EPO on 7/12/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 101 because Claim 13 is directed to a computer program claimed in the absence of any underlying medium or other system, but a computer program is not a method, machine, manufacture, or composition of matter.  The claim thus falls 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chen et al U.S. Patent Publication No. 2016/0081663, Chen teaches ultrasound imaging that performs image processing on the target object. Chen also determines fetal score for the determining the fetal head and detecting the fetal in the image groups.
Fujiwara et al U.S. Patent Publication No. 2014/0378837, Fujiwara teaches an ultrasound diagnostic apparatus according to an embodiment includes an abdominal image generator, an ultrasonic image generation unit, a specifier, and a display controller. The abdominal image generator generates an abdominal image graphically representing the abdomen of a mother. The ultrasonic image generation unit generates an ultrasonic image based on a reflected wave signal received by an ultrasonic probe put on the abdomen of the mother. The specifier specifies the position of the ultrasonic probe on the abdominal image. The display controller causes superimposed display of the ultrasonic image on the position on the abdominal image thus specified in accordance with the echo direction of the ultrasonic probe.
Lazebnik et al U.S. Patent Publication No. 2011/0125016, Lazebnik teaches

a system is provided for fetal rendering in medical diagnostic ultrasound. An ultrasound imaging system is configured to scan an internal volume of a patient with a transducer positioned adjacent to the internal volume. A processor is configured to determine locations corresponding to fetal bone from ultrasound information acquired by the ultrasound imaging system through the scan. The determination is a function of a size parameter, a shape parameter, or both the size and shape parameters. The processor is configured to generate a three-dimensional rendering from the ultrasound information where the generation is a function of the locations corresponding to fetal bone. A display is operable to generate an imaging of 3D rendering. The image represents a skeleton of a fetus.  

	Allowable Subject Matter
Claims 1-12, 14, 15 are allowed.

In regards to Claim 1, no prior arts teach the detecting of spine in the image and determining the first axis and second axis in the different image frames.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665